Citation Nr: 0710721	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-08 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hiatal hernia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Mollan, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for PTSD 
and for hiatal hernia.  The Board notes that the veteran 
initially requested a Board hearing on his March 2004 VA Form 
9.  In a subsequent letter dated in April 2004, the veteran 
revised his request, and indicated he preferred a local 
hearing.  A transcript of the May 2004 RO hearing has been 
associated with the veteran's claims folder. 


FINDINGS OF FACT

1.  The competent evidence of record does not reveal a 
diagnosis of PTSD.

2.  The veteran's currently diagnosed bleeding ulcers are not 
the result of a disease or injury in service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  See 38 
U.S.C.A. §§ 1110, 5107 (West 2002 & West Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).

2.  Service connection for hiatal hernia is not warranted.  
See 38 U.S.C.A. §§ 1110, 5107 (West 2002 & West Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & West 
Supp. 2006).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R.             
§3.303(b) (2006).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R.        
§3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A.  Post-Traumatic Stress Disorder

The veteran alleges that he currently suffers from PTSD as a 
result of exposure to in-service stressors.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2006).  

After a thorough review of the veteran's claims folder, the 
Board has determined that the veteran does not have a current 
diagnosis of PTSD.  In an August 1986 VA outpatient treatment 
record, the veteran was described as having feelings of 
depression, anxiety, and frustration.  These problems, 
however, were discussed as secondary and in relation to 
treatment he was receiving for a cocaine addiction.  He was 
at no time, in these records or any other available medical 
records to date, diagnosed with PTSD.  In addition, in an 
August 1986 VA consultation report, the veteran denied having 
any medical or psychiatric problems.  Without a current 
diagnosis of PTSD, the claim must fail.  See 38 C.F.R. § 
3.304(f) (2006).  

Though the Board recognizes that the veteran sincerely 
believes that he suffers from PTSD, the credible medical 
evidence of record does not support that contention.  At no 
point has the veteran been diagnosed with PTSD.  The only 
evidence of record in support of the veteran's contention is 
his own opinion.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
appellant is a physician.  Therefore, as a layperson he is 
not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed PTSD, service connection may not be granted.  See 
also Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

Since there is no competent evidence showing diagnosis of 
PTSD, there is no need to discuss any further the veteran's 
claimed in-service stressors.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B.  Hiatal Hernia

The veteran also alleges that his bleeding ulcers 
(characterized as hiatal hernia) are the result of a disease 
or injury in service.  The veteran has a current diagnosis of 
bleeding ulcers.  See e.g., St. Edward Mercy Medical Center 
records, February 1999.

Review of the veteran's service medical records did not 
reveal any treatment or diagnosis of the claimed condition.  
In February of 1999 and February of 2000, the veteran was 
treated at St. Edward Mercy Medical Center (St. Edward) and 
Sparks Regional Medical Center (Sparks), respectively.  
During his visit to St. Edward, he was diagnosed with a major 
upper gastrointestinal bleed.  The following year, he was 
diagnosed with peptic ulcer disease at Sparks.  However, the 
Board has identified no competent medical evidence that 
purports to relate the veteran's medical problems to his 
active duty service.

The only evidence of record in the claims folder that 
supports the veteran's contention is his own statement.  As 
noted above, the veteran is not a medical professional who is 
competent to make such an evaluation.  See Espiritu, supra.

The veteran was first diagnosed with bleeding ulcers in 1999.  
The medical evidence does not show treatment or diagnosis of 
these problems until more than 25 years after service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].  The private medical treatment 
records do establish that the veteran suffers from bleeding 
ulcers, but no medical professional has ever related this 
condition to the veteran's military service.  

The veteran has failed to establish that he suffered from a 
compensable disease or injury in service, and there is no 
medical professional that has provided a nexus statement that 
his current diagnoses are related to service.  Thus, the 
veteran's claim fails.  See Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
bleeding ulcers are related to service.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz, supra.



C.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in September 2002 and September 2003.  These 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The veteran has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The RO's letters did not specifically tell the veteran to 
provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  Moreover, there is no allegation from the veteran that 
he has any evidence in his possession that is needed for a 
full and fair adjudication of the claim.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case via the 2002 letter.  To the extent that 
letter was deficient in any respect, the 2003 letter also 
fully complied with VCAA notice requirements, and the claims 
were then readjudicated by the RO in a 2004 supplemental 
statement of the case.


The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  Private medical records identified by the veteran have 
been obtained, to the extent possible.  The veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim. 

In claims for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  The Board concludes an examination is not needed in 
this case because there is no competent evidence that the 
veteran currently has PTSD or that the claimed ulcers may be 
associated with his military service in any way. In the 
absence of specific medical findings in service and a current 
diagnosis, examinations discussing the etiology of any of the 
veteran's claimed disorders is not required under the 
provisions of 38 U.S.C.A §5103A (d) (West 2002 & West Supp. 
2006).

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, the Board may 
proceed to consider the merits of the claim, as indicated 
above.  




ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for bleeding ulcers 
(characterized as hiatal hernia) is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


